                           UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MICHIGAN
                             NORTHERN DIVISION – BAY CITY


IN RE:
                                                              Case No. 18-21088-dob
      CHARLES ALBERT COBB                                     Chapter 13 Proceeding
      and DAWN MARIE COBB,                                    Hon. Daniel S. Opperman
              Debtors.
______________________________________/
WARNER FAMILY TRUST,
      Plaintiff/Counter-Defendant,

v.                                                            Adversary Proceeding
                                                              Case No. 18-2051-dob
CHARLES ALBERT COBB,
      Defendant/Counter-Plaintiff,
______________________________________/

             OPINION REGARDING DEFENDANT’S MOTION FOR SANCTIONS

                                               Introduction

         Before the Court are identical Motions for Sanctions filed by the respective Defendant in

Adversary Proceeding No. 18-02051, Warner Family Trust v. Cobb, and Adversary Proceeding

No. 18-02052, Warner Family Trust v. Fleming. Each motion alleges that the Complaint filed in

the respective adversary proceeding is frivolous, not supported by existing law, and is not a non-

frivolous attempt to establish new laws under the existing facts of the case. As such, Defendant

contends Plaintiff should be ordered to pay sanctions totaling $5,000.00 to Defendant in each of

the adversary proceedings. Plaintiff has objected to the motions and argues that each Complaint

alleges that Defendant was engaged in, and directed, a fraudulent conveyance. Plaintiff also argues

that a fraudulent conveyance can satisfy the fraud standards of 11 U.S.C. § 523(a)(2) and (a)(4),

and therefore the motions should be denied.




                                                 1

     18-02051-dob     Doc 30    Filed 02/21/19       Entered 02/21/19 13:47:18     Page 1 of 4
                                       Facts and Procedural History

       On August 24, 2018, Plaintiff filed the instant identical adversary proceedings against

Defendants Charles Albert Cobb and Michael David Fleming, Adversary Proceeding Nos. 18-

02051 and 18-02952, respectively. Plaintiff alleges that Defendants’ respective indebtedness to

Plaintiff should be excepted from discharge pursuant to 11 U.S.C. §§ 523(a)(2) and (a)(4). On

September 12, 2018, Defendants each filed an Answer, Affirmative Defenses, and Counterclaim

in the adversary proceedings. The Counterclaims each allege numerous counts of fraud and

misrepresentation relative to the sale of the radio station. On October 2, 2018, Plaintiff filed an

Answer and Affirmative Defenses to the Counterclaims in each adversary proceeding, which were

amended on October 4, 2018.

       On November 1, 2018, Defendants filed the instant Motion for Sanctions in each of the

adversary proceedings. Each motion asserts that defendant does not deny the facts asserted by

plaintiff but does deny that these facts yield any fraud that would render defendant’s debt to

plaintiff non-dischargeable. Defendants further argue the Complaint is based on a mysterious

theory unsupported by case law. Neither motion offers any caselaw in support of Defendants’

position, but rather relies on the language of Federal Rule of Bankruptcy Procedure 9011 and

conclusory allegations that the complaints are frivolous and were filed with the intent to harass

Defendants. Neither motion recites any fact that Defendant served the motion on Plaintiff prior to

filing the motion with the Court.

       On November 21, 2018, Plaintiff filed its Objection to the Motion for Sanctions in each of

the adversary proceedings. Plaintiff argues that CF Broadcasting’s transfer of all its assets to

Defendants for little or no consideration constitutes a fraudulent transfer, and that such fraudulent

transfer can satisfy the fraud standards of both 11 U.S.C. §§ 523(a)(2) and (a)(4) pursuant to the

United States Supreme Court’s holding in Husky Int’l Elecs., Inc. v. Ritz, 136 S. Ct. 1581 (2016).

As such, Plaintiff asks that the Motions for Sanctions be denied.
                                                 2

  18-02051-dob       Doc 30     Filed 02/21/19     Entered 02/21/19 13:47:18         Page 2 of 4
                                             Jurisdiction

       This Court has subject matter jurisdiction over this proceeding under 28 U.S.C. ' 1334(b),

28 U.S.C. ' 157, and E.D. Mich. LR 83.50(a). This is a core proceeding pursuant to 28 U.S.C. '

157(b)(2)(A) (matters concerning the administration of the estate).

                                                 Law

       Federal Rule of Civil Procedure 11, made applicable by Federal Rule of Bankruptcy

Procedure 9011, provides, in part: 

                (b) Representations to the Court. By presenting to the court
               (whether by signing, filing, submitting, or later advocating) a
               petition, pleading, written motion, or other paper, an attorney or
               unrepresented party is certifying that to the best of the person’s
               knowledge, information, and belief, formed after an inquiry
               reasonable under the circumstances,--

               (1) it is not being presented for any improper purpose, such as to
               harass or to cause unnecessary delay or needless increase in the cost
               of litigation;

               (2) the claims, defenses, and other legal contentions therein are
               warranted by existing law or by a nonfrivolous argument for the
               extension, modification, or reversal of existing law or the
               establishment of new law;

               (3) the allegations and other factual contentions have evidentiary
               support or, if specifically so identified, are likely to have evidentiary
               support after a reasonable opportunity for further investigation or
               discovery; and

               (4) the denials of factual contentions are warranted on the evidence
               or, if specifically so identified, are reasonably based on a lack of
               information or belief.

       Under Bankruptcy Rule 9011(c)(1), a motion for sanctions must be made in compliance

with the twenty-one day “safe harbor” requirement.

               A motion for sanctions under this rule shall be made separately from
               other motions or requests and shall describe the specific conduct
               alleged to violate subdivision (b). It shall be served as provided in
               Rule 7004, but shall not be filed with or presented to the court
               unless, within 21 days after service of the motion (or such other
               period as the court may prescribe), the challenged paper, claim,
                                                 3

  18-02051-dob       Doc 30     Filed 02/21/19      Entered 02/21/19 13:47:18          Page 3 of 4
               defense, contention, allegation, or denial is not withdrawn or
               appropriately corrected, except that this limitation shall not apply if
               the conduct alleged is the filing of a petition in violation of
               subdivision (b). If warranted, the court may award to the party
               prevailing on the motion the reasonable expenses and attorney’s fees
               incurred in presenting or opposing the motion. Absent exceptional
               circumstances, a law firm shall be held jointly responsible for
               violations committed by its partners, associates, and employees.

This safeguard is “an absolute requirement.” Ridder v. City of Springfield, 109 F.3d 288, 296-97

(6th Cir. 1997) (interpreting identical Rule 11 and holding that, “sanctions under Rule 11 are

unavailable, unless the motion for sanctions is served on the opposing party for the full twenty-

one day ‘safe harbor’ period before it is filed with or presented to the court”).

                                     Analysis and Conclusion

       The Court denies Defendant’s Motion for Sanctions.            Neither the motions, nor any

certificate of service filed in the respective adversary proceedings, nor any other record before this

Court, indicate that Defendant complied with the mandatory 21-day safe harbor provision of

Bankruptcy Rule 9011(c)(1)(A). As such, this motion is denied.


       Counsel for Plaintiff is directed to prepare an order consistent with this Opinion and the

entry of order procedures of this Court.

Not for Publication


Signed on February 21, 2019




                                                  4

  18-02051-dob        Doc 30    Filed 02/21/19        Entered 02/21/19 13:47:18       Page 4 of 4
